Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered October 12, 1988, convicting him of assault in the third degree and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the appeal is dismissed as academic, the judgment is vacated and the indictment is dismissed.
The defendant died during the pendency of this appeal, and the action abated (see, People v Mintz, 20 NY2d 753, mod 20 NY2d 770). Mangano, P. J., Thompson, Lawrence and O’Brien, JJ., concur.